Case 7:20-cv-09751-VB Document 5 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

“e X

WILLIAM A. TYNDALL,

Plaintiff,

ORDER

Vv,
WARWICK VALLEY PILOTS ASSOCIATES, 20 CV 9751 (VB)
INC., and JOHN DOE,

Defendants. :
en ee ee os we wt ee ae nm me a ase mae tc Ht Hh th HB OO SNE SD OH ODO x

Defendant Warwick Valley Pilots Associates, Inc., removed this action from Supreme
Court, Orange County. Defendant asserts that the Court has original jurisdiction pursuant to 28
U.S.C. § 1332(a)(1). According to defendant, there is complete diversity of citizenship between
the plaintiff and defendant and the amount in controversy exceed $75,000.

To invoke diversity jurisdiction under 28 U.S.C. § 1332, there must be complete diversity
of citizenship. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Thus, 28 U.S.C. § 1332
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant.” Id.; see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

“An individual’s citizenship, within the meaning of the diversity statute, is determined by
his domicile .. . [in other words] the place where a person has his true fixed home and principal
establishment, and to which, whenever he is absent, he has the intention of returning.” Palazzo
ex rel, Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) (emphasis added). A person has only
one domicile at any given moment, though it may change. Id. For purposes of diversity
jurisdiction, the relevant domicile is the parties’ domicile at the time the complaint was
filed. See Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir.
2002).

The notice of removal states that defendant is a citizen of New York, and that plaintiff is

a “resident” of Marion, North Carolina. (Doc. #1 4§ 11-12). However, the complaint alleges
1
Case 7:20-cv-09751-VB Document 5 Filed 11/20/20 Page 2 of 2

plaintiff “was a resident of the County of Orange, Town of Warwick and State of New York.”
(Doc. #1-1 § 4). The summons states that plaintiff resides in Marion, North Carolina. (ld. at
ECF 2). As noted above, residency is irrelevant for purposes of diversity—what matters is
domicile.

Accordingly, by November 30, 2020, defendant shall submit a letter clarifying plaintiff's
citizenship—i.e., domicile—so that the Court can determine whether there is complete diversity
in this case.

Dated: November 20, 2020

White Plains, NY
SO ORDERED:

JU

Vincent L. Briccetti
United States District Judge

 
